Exhibit 10.26
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (i) APRIL 12, 2007, AND (ii) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN
ACCORDANCE WITH REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
CORPORATION. THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE
SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN
COMPLIANCE WITH THE SECURITIES ACT.
 
UNLESS NOTICE IS OTHERWISE PROVIDED, THE WARRANTS EVIDENCED HEREBY ARE
EXERCISABLE ON OR BEFORE 5:00 PM (TORONTO TIME) ON OCTOBER 12, 2008, AFTER WHICH
TIME THE WARRANTS EVIDENCED HEREBY SHALL BE DEEMED TO BE VOID AND OF NO FURTHER
FORCE AND EFFECT.
 
2007 SERIES I WARRANTS TO PURCHASE COMMON SHARES
 
OF
 
FIRSTGOLD CORP.
 
 
 
 
 
Certificate Number 2007 I-«Warrant_No»
 
Number of warrants
 
represented by this
 
certificate - «Warrants»
 

THIS CERTIFIES THAT, for value received, · of «Reg_Address_1», «Reg_Address_2»,
«Reg_City», «Reg_Province», «Reg_Postal» is entitled, at any time prior to the
Expiry Time, to purchase, at the Exercise Price, one Common Share in the capital
of the Corporation, for each whole Warrant evidenced hereby, by surrendering to
the Corporation, 3108 Gabbert Dr., Suite 210, Cameron Park, CA 95682 Attention:
Scott Dockter, or such other address as may be notified in writing by the
Corporation, this Warrant, together with a Subscription Form, duly completed and
executed, and cash or a certified cheque, money order or bank draft in lawful
money of the United States of America payable to or to the order of the
Corporation for the amount equal to the Exercise Price per Common Share
multiplied by the number of Common Shares subscribed for, on and subject to the
terms and conditions set forth below.
 
Exhibit 10.26

1

--------------------------------------------------------------------------------


Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any shares of the Corporation at any time after the Expiry Time, and
from and after the Expiry Time these Warrants and all rights hereunder shall be
void and of no value.
 
Definitions
 
In this Warrant, including the preamble, unless there is something in the
subject matter or context inconsistent therewith, the following expressions
shall have the following meanings namely:
 
“Business Day” means a day which is not a Saturday, Sunday, or a civic or
statutory holiday in the City of Toronto, Ontario;
 
“Common Shares” means the shares of common stock of the Corporation as such
shares were constituted on the date hereof, as the same may be reorganized,
reclassified or redesignated pursuant to any of the events set out in Section 12
hereof;
 
“Corporation” means Firstgold Corp., a corporation formed under the laws of
Delaware and its successors and assigns;
 
“Current Market Price” at any date, means the weighted average of the sale
prices per Common Share at which the Common Shares have traded on the Exchange,
or, if the Common Shares in respect of which a determination of Current Market
Price is being made are not listed thereon, on such stock exchange on which such
shares are listed as may be selected for such purpose by the directors, or, if
the Common Shares are not listed on any stock exchange, then on the
over-the-counter market, for any 20 consecutive trading days selected by the
Corporation commencing not later than 45 trading days and ending no later than 5
trading days before such date; provided, however, if such Common Shares are not
traded during such 45 day period for at least 20 consecutive trading days, the
simple average of the following prices established for each of 20 consecutive
trading days selected by the Corporation commencing not later than 45 trading
days before such date:
 
the average of the bid and ask prices for each day on which there was no
trading, and
 
the closing price of the Common Shares for each day that there was trading,
 
or in the event that at any date the Common Shares are not listed on any
exchange or on the over-the-counter market, the Current Market Price shall be as
determined by the directors or such firm of independent chartered accountants as
may be selected by the directors acting reasonably and in good faith in their
sole discretion; for these purposes, the weighted average price for any period
shall be determined by dividing the aggregate sale prices during such period by
the total number of Common Shares sold during such period;
 
Exhibit 10.26

2

--------------------------------------------------------------------------------


“Equity Shares” means the Common Shares and any shares of any other class or
series of the Corporation which may from time to time be authorized for issue if
by their terms such shares confer on the holders hereof the right to participate
in the distribution of assets upon the voluntary or involuntary liquidation,
dissolution or winding up of the Corporation beyond a fixed sum or a fixed sum
plus accrued dividends;
 
“Exchange” means the Toronto Stock Exchange;
 
“Exercise Price” means US$0.65 per Common Share, unless such price shall have
been adjusted in accordance with the provisions of Section 12, in which case it
shall mean the adjusted price in effect at such time;
 
“Expiry Time” means 5:00 in the afternoon, Toronto time, on October 12, ;2008;
 
“Form of Transfer” means the form of transfer annexed hereto as Schedule “B”;
 
“Holder” means the registered holder of this Warrant;
 
“person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof;
 
“Qualification Condition” means either: (i) a registration statement qualifying
the resale of the 2007 Series I Warrants and the Warrant Shares issuable
thereunder has been declared effective by the United States Securities and
Exchange Commission; or (ii) the Common Shares (including the Warrant Shares)
have been listed on the Toronto Stock Exchange or the TSX Venture Exchange;
 
“Subscription Form” means the form of subscription annexed hereto as Schedule
“A”;
 
“this Warrant”, “Warrant”, “herein”, “hereby”, “hereof”, “hereto”, “hereunder”
and similar expressions mean or refer to this Warrant and any deed or instrument
supplemental or ancillary thereto and any schedules hereto or thereto and not to
any particular article, section, subsection, clause, subclause or other portion
hereof; and
 
“Warrant Shares” means the Common Shares issuable at any time upon the exercise
of this Warrant.
 
Expiry Time
 
After the Expiry Time, all rights under any Warrants evidenced hereby, in
respect of which the right of subscription and purchase herein provided for
shall not theretofore have been exercised, shall wholly cease and terminate and
such Warrants shall be void and of no value or effect.
 
Exhibit 10.26

3

--------------------------------------------------------------------------------


Exercise Procedure
 
The Holder may exercise the right of purchase herein provided for by
surrendering or delivering to the Corporation at the address set forth on the
face page hereof or such other address as may be notified in writing by the
Corporation, prior to the Expiry Time:
 

 
(a)
this Warrant, with the Subscription Form duly completed and executed by the
Holder or its legal representative or attorney, duly appointed by an instrument
in writing in form and manner satisfactory to the Corporation, and

 

 
(b)
cash or a certified cheque, money order or bank draft payable to or to the order
of the Corporation in lawful money of the United States of America in an amount
equal to the Exercise Price multiplied by the number of Common Shares for which
subscription is being made.

 
Any Warrant and cash, certified cheque, money order or bank draft referred to in
the foregoing clauses (a) and (b) shall be deemed to be surrendered only upon
actual receipt by the Corporation.
 
This Warrant is exchangeable, upon the surrender hereof by the Holder, for new
warrants of like tenor, and bearing the same legends, representing, in the
aggregate, the right to subscribe for the number of Common Shares which may be
subscribed for hereunder.
 
Entitlement to Certificate
 
Upon such delivery and payment as aforesaid, the Corporation shall cause to be
issued to the Holder hereof the Common Shares subscribed for not exceeding those
which such Holder is entitled to purchase pursuant to this Warrant and the
Holder hereof shall become a shareholder of the Corporation in respect of such
shares with effect from the date of such delivery and payment and shall be
entitled to delivery of a certificate or certificates evidencing such shares and
the Corporation shall cause such certificate or certificates to be mailed to the
Holder hereof at the address or addresses specified in such subscription within
five (5) business days of such delivery and payment.
 
Register of Warrantholders and Transfer of Warrants
 
The Corporation shall cause a register to be kept in which shall be entered the
names and addresses of all holders of the Warrants and the number of Warrants
held by them. No transfer of Warrants shall be valid unless made by the Holder
or its executors, administrators or other legal representatives or its attorney
duly appointed by an instrument in writing in form and execution satisfactory to
the Corporation upon compliance with such reasonable requirements as the
Corporation may prescribe, including compliance with all applicable securities
legislation, and recorded on the register of holders of Warrants maintained by
the Corporation, nor until stamp or governmental or other charges arising by
reason of such transfer have been paid.
 
Exhibit 10.26

4

--------------------------------------------------------------------------------


The transferee of a Warrant shall, after a Form of Transfer is duly completed
and the Warrant is lodged with the Corporation and upon compliance with all
other reasonable requirements of the Corporation or law, be entitled to have its
name entered on the register as the owner of such Warrant, free from all
equities or rights of set-off or counterclaim between the Corporation and the
transferor or any previous holder of such Warrant, save in respect of equities
of which the Corporation is required to take notice by statute or by order of a
court of competent jurisdiction. The Corporation may treat the registered holder
of any Warrant certificate as the absolute owner of the Warrants represented
thereby for all purposes, and the Corporation shall not be affected by any
notice or knowledge to the contrary except where the Corporation is required to
take notice by statute or by order of a court of competent jurisdiction.
 
Partial Exercise
 
The Holder may subscribe for and purchase a number of Common Shares less than
the number the Holder is entitled to purchase pursuant to this Warrant. In the
event of any such subscription and purchase prior to the Expiry Time, the Holder
shall in addition be entitled to receive, without charge, a new Warrant
certificate in respect of the balance of the Common Shares of which he was
entitled to purchase pursuant to this certificate and which were then not
purchased.
 
No Fractional Shares
 
Notwithstanding any adjustments provided for in Section 12 hereof or otherwise,
the Corporation shall not be required upon the exercise of any Warrants, to
issue fractional Common Shares in satisfaction of its obligations hereunder.
Where a fractional Common Share would, but for this Section 7, have been issued
upon exercise of a Warrant, in lieu thereof, the holder of this Warrant shall
receive the number of shares rounded up or down to the nearest whole share.
 
Not a Shareholder
 
Nothing in this certificate or in the holding of the Warrants evidenced hereby
shall be construed as conferring upon the Holder any right or interest
whatsoever as a shareholder of the Corporation.
 
No Obligation to Purchase
 
Nothing herein contained or done pursuant hereto shall obligate the Holder to
purchase or pay for or the Corporation to issue any shares except those shares
in respect of which the Holder shall have exercised its right to purchase
hereunder in the manner provided herein.
 
Ranking of Warrants
 
All 2007 Series I warrants shall rank pari passu, notwithstanding the actual
date of the issue thereof.
 
Exhibit 10.26

5

--------------------------------------------------------------------------------


Covenants
 
The Corporation covenants and agrees that:
 
so long as any Warrants evidenced hereby remain outstanding, it shall reserve
and there shall remain unissued out of its authorized capital a sufficient
number of Common Shares to satisfy the right of purchase herein provided for
should the Holder determine to exercise its rights in respect of all the Common
Shares for the time being called for by such outstanding Warrants; and
 
all Common Shares which shall be issued upon the exercise of the right to
purchase herein provided for, upon payment therefor of the amount at which such
Common Shares may at the time be purchased pursuant to the provisions hereof,
shall be issued as fully paid and non-assessable Common Shares and the holders
thereof shall not be liable to the Corporation or to its creditors in respect
thereof.
 
The Corporation shall make all requisite filings under the applicable securities
legislation.
 
The Corporation shall use all reasonable efforts to preserve and maintain its
corporate existence.
 
Adjustment to Exercise Price
 
The Exercise Price in effect at any time is subject to adjustment from time to
time in the events and in the manner provided as follows:
 
If and whenever at any time after the date hereof the Corporation:
 
issues Common Shares or securities exchangeable for or convertible into Common
Shares to all or substantially all the holders of the Common Shares as a stock
dividend; or
 
makes a distribution on its outstanding Common Shares payable in Common Shares
or securities exchangeable for or convertible into Common Shares; or
 
subdivides its outstanding Common Shares into a greater number of shares; or
 
consolidates its outstanding Common Shares into a smaller number of shares;
 
(any of such events being called a “Common Share Reorganization”), then the
Exercise Price will be adjusted effective immediately after the effective date
or record date for the happening of a Common Share Reorganization, as the case
may be, at which the holders of Common Shares are determined for the purpose of
the Common Share Reorganization by multiplying the Exercise Price in effect
immediately prior to such effective date or record date by a fraction, the
numerator of which is the number of Common Shares outstanding on such effective
date or record date before giving effect to such Common Share Reorganization and
the denominator of which is the number of Common Shares outstanding immediately
after giving effect to such Common Share Reorganization (including, in the case
where securities exchangeable for or convertible into Common Shares are
distributed, the number of Common Shares that would have been outstanding had
all such securities been exchanged for or converted into Common Shares on such
effective date or record date).
 
Exhibit 10.26

6

--------------------------------------------------------------------------------


If and whenever at any time after the date hereof the Corporation fixes a record
date for the issue of rights, options or warrants to the holders of all or
substantially all of its outstanding Common Shares under which such holders are
entitled to subscribe for or purchase Common Shares or securities exchangeable
for or convertible into Common Shares, where:
 
the right to subscribe for or purchase Common Shares, or the right to exchange
securities for or convert securities into Common Shares, expires not more than
45 days after the date of such issue (the period from the record date to the
date of expiry being herein in this Section 12 called the “Rights Period”), and
 
the cost per Common Share during the Rights Period (inclusive of any cost of
acquisition of securities exchangeable for or convertible into Common Shares in
addition to any direct cost of Common Shares) (herein in this Section 12 called
the “Per Share Cost”) is less than 95% of the Current Market Price of the Common
Shares on the record date,
 
(any of such events being called a “Rights Offering”), then the Exercise Price
will be adjusted effective immediately after the end of the Rights Period to a
price determined by multiplying the Exercise Price in effect immediately prior
to the end of the Rights Period by a fraction:
 
the numerator of which is the aggregate of:
 
the number of Common Shares outstanding as of the record date for the Rights
Offering; and
 
a number determined by dividing the product of the Per Share Cost and:
 
where the event giving rise to the application of this subsection 12(b) was the
issue of rights, options or warrants to the holders of Common Shares under which
such holders are entitled to subscribe for or purchase additional Common Shares,
the number of Common Shares so subscribed for or purchased during the Rights
Period, or
 
Exhibit 10.26

7

--------------------------------------------------------------------------------


where the event giving rise to the application of this subsection 12(b) was the
issue of rights, options or warrants to the holders of Common Shares under which
such holders are entitled to subscribe for or purchase securities exchangeable
for or convertible into Common Shares, the number of Common Shares for which
those securities so subscribed for or purchased during the Rights Period could
have been exchanged or into which they could have been converted during the
Rights Period,
 
by the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and
 
the denominator of which is:
 
in the case described in subparagraph 12(b)(ii)(A)(2)(I), the number of Common
Shares outstanding, or
 
in the case described in subparagraph 12(b)(ii)(A)(2)(II), the number of Common
Shares that would be outstanding if all the Common Shares described in
subparagraph 12(b)(ii)(A)(2)(II) had been issued,
 
as at the end of the Rights Period.
 
Any Common Shares owned by or held for the account of the Corporation or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Corporation will be deemed not to be outstanding for the purpose of any such
computation.
 
If by the terms of the rights, options or warrants referred to in this Section
12, there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible securities so offered, will be calculated for purposes
of the adjustment on the basis of:
 
the lowest purchase, conversion or exchange price per Common Share, as the case
may be, if such price is applicable to all Common Shares which are subject to
the rights, options or warrants, and
 
the average purchase, conversion or exchange price per Common Share, as the case
may be, if the applicable price is determined by reference to the number of
Common Shares acquired.
 
To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 12 as a result of the fixing by the Corporation of a record date for the
distribution of rights, options or warrants referred to in this Section 12, the
Exercise Price will be readjusted immediately after the expiration of any
relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiration, and will be further readjusted in
such manner upon expiration of any further such right.
 
Exhibit 10.26

8

--------------------------------------------------------------------------------


If the Holder has exercised this Warrant in accordance herewith during the
period beginning immediately after the record date for a Rights Offering and
ending on the last day of the Rights Period therefor, the Holder will, in
addition to the Common Shares to which it is otherwise entitled upon such
exercise, be entitled to that number of additional Common Shares equal to the
result obtained when the Exercise Price in effect immediately prior to the end
of such Rights Offering pursuant to this subsection is multiplied by the number
of Common Shares received upon the exercise of this Warrant during such period,
and the resulting product is divided by the Exercise Price as adjusted for such
Rights Offering pursuant to this subsection; provided that the provisions of
Section 7 will be applicable to any fractional interest in a Common Share to
which such Holder might otherwise be entitled. Such additional Common Shares
will be deemed to have been issued to the Holder immediately following the end
of the Rights Period and a certificate for such additional Common Shares will be
delivered to such Holder within ten (10) Business Days following the end of the
Rights Period.
 
If and whenever at any time after the date hereof the Corporation fixes a record
date for the issue or the distribution to the holders of all or substantially
all its Common Shares of:
 
shares of the Corporation of any class other than Common Shares;
 
rights, options or warrants to acquire shares or securities exchangeable for or
convertible into shares or property or other assets of the Corporation;
 
evidence of indebtedness; or
 
any property or other assets,
 
and if such issuance or distribution does not constitute (A) a Common Share
Reorganization, (B) a Rights Offering or (C) the issue of rights, options or
warrants to the holders of all or substantially all of its outstanding Common
Shares under which such holders are entitled to subscribe for or purchase Common
Shares or securities exchangeable for or convertible into Common Shares, where:
 

 
(x)
the right to subscribe for or purchase Common Shares, or the right to exchange
securities for or convert securities into Common Shares, expires not more than
45 days after the date of such issue, and

 

 
(y)
the cost per Common Share during the Rights Period, inclusive of the Per Share
Cost, is 95% or more than the Current Market Price of the Common Shares on the
record date

 
 
Exhibit 10.26

9

--------------------------------------------------------------------------------


(any of such non-excluded events being called a “Special Distribution”), the
Exercise Price will be adjusted effective immediately after such record date to
a price determined by multiplying the Exercise Price in effect on such record
date by a fraction:
 
the numerator of which is:
 
the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date; less
 
the aggregate fair market value (as determined by action by the directors of the
Corporation, subject, however, to the prior written consent of the Exchange,
where required) to the holders of the Common Shares of such securities or
property or other assets so issued or distributed in the Special Distribution;
and
 
the denominator of which is the number of Common Shares outstanding on such
record date multiplied by the Current Market Price of the Common Shares on such
record date.
 
Any Common Shares owned by or held for the account of the Corporation or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Corporation will be deemed not to be outstanding for the purpose of any such
computation.
 
If and whenever at any time after the date hereof there is a Common Share
Reorganization, a Rights Offering, a Special Distribution, a reclassification or
redesignation of the Common Shares outstanding at any time or change of the
Common Shares into other shares or into other securities (other than a Common
Share Reorganization), or a consolidation, amalgamation or merger of the
Corporation with or into any other corporation or other entity (other than a
consolidation, amalgamation or merger which does not result in any
reclassification or redesignation of the outstanding Common Shares or a change
of the Common Shares into other shares), or a transfer of the undertaking or
assets of the Corporation as an entirety or substantially as an entirety to
another corporation or other entity (any of such events being called a “Capital
Reorganization”), the Holder, upon exercising this Warrant after the effective
date of such Capital Reorganization, will be entitled to receive in lieu of the
number of Common Shares to which such Holder was theretofore entitled upon such
exercise, the aggregate number of shares, other securities or other property
which such Holder would have been entitled to receive as a result of such
Capital Reorganization if, on the effective date thereof, the Holder had been
the registered holder of the number of Common Shares to which such Holder was
theretofore entitled upon exercise of this Warrant. If determined appropriate by
action of the directors of the Corporation, appropriate adjustments will be made
as a result of any such Capital Reorganization in the application of the
provisions set forth in this Section 12 with respect to the rights and interests
thereafter of the Holder to the end that the provisions set forth in this
Section 12 will thereafter correspondingly be made applicable as nearly as may
reasonably be in relation to any shares, other securities or other property
thereafter deliverable upon the exercise hereof. Any such adjustment must be
made by and set forth in an amendment to this Warrant approved by action by the
directors of the Corporation and will for all purposes be conclusively deemed to
be an appropriate adjustment.
 
Exhibit 10.26

10

--------------------------------------------------------------------------------


If at any time after the date hereof and prior to the Expiry Time any adjustment
in the Exercise Price shall occur as a result of:
 
an event referred to in subsection 12(a);
 
the fixing by the Corporation of a record date for an event referred to in
subsection 12(b); or
 
the fixing by the Corporation of a record date for an event referred to in
subsection 12(c) if such event constitutes the issue or distribution to the
holders of all or substantially all of its outstanding Common Shares of (A)
Equity Shares, or (B) securities exchangeable for or convertible into Equity
Shares at an exchange or conversion price per Equity Shares less than the
Current Market Price on such record date or (C) rights, options or warrants to
acquire Equity Shares at an exercise, exchange or conversion price per Equity
Share less than the Current Market Price on such record date,
 
then, where required, the number of Common Shares purchasable upon the
subsequent exercise of this Warrant shall be simultaneously adjusted by
multiplying the number of Common Shares purchasable upon the exercise of this
Warrant immediately prior to such adjustment by a fraction which shall be the
reciprocal of the fraction employed in the adjustment of the Exercise Price. To
the extent any adjustment in subscription rights occurs pursuant to this
subsection 12(e) as a result of a distribution of exchangeable or convertible
securities other than Equity Shares referred to in subsection 12(a) or as a
result of the fixing by the Corporation of a record date for the distribution of
rights, options or warrants referred to in subsection 12(b), the number of
Common Shares purchasable upon exercise of this Warrant shall be readjusted
immediately after the expiration of any relevant exchange, conversion or
exercise right to the number of Common Shares which would be purchasable based
upon the number of Common Shares actually issued and remaining issuable
immediately after such expiration, and shall be further readjusted in such
manner upon expiration of any further such right. To the extent that any
adjustment in subscription rights occurs pursuant to this subsection 12(e) as a
result of the fixing by the Corporation of a record date for the distribution of
exchangeable or convertible securities other than Equity Shares or rights,
options or warrants referred to in subsection 12(c), the number of Common Shares
purchasable upon exercise of this Warrant shall be readjusted immediately after
the expiration of any relevant exchange, conversion or exercise right to the
number which would be purchasable pursuant to this subsection 12(e) if the fair
market value of such securities or such rights, options or warrants had been
determined for purposes of the adjustment pursuant to this subsection 12(e) on
the basis of the number of Equity Shares issued and remaining issuable
immediately after such expiration, and shall be further readjusted in such
manner upon expiration of any further such right.
 
Exhibit 10.26

11

--------------------------------------------------------------------------------


Rules Regarding Calculation of Adjustment of Exercise Price
 
The adjustments provided for in Section 12 are cumulative and will, in the case
of adjustments to the Exercise Price, be computed to the nearest one-tenth of
one cent and will be made successively whenever an event referred to therein
occurs, subject to the following subsections of this Section 13.
 
No adjustment in the Exercise Price is required to be made unless such
adjustment would result in a change of at least 1% in the prevailing Exercise
Price; provided, however, that any adjustments which, except for the provisions
of this subsection, would otherwise have been required to be made, will be
carried forward and taken into account in any subsequent adjustments.
 
No adjustment in the Exercise Price will be made in respect of any event
described in Section 12, other than the events referred to in clauses 12(a)(iii)
and (iv), if the Holder is entitled to participate in such event on the same
terms, mutatis mutandis, as if the Holder had exercised this Warrant prior to or
on the effective date or record date of such event.
 
No adjustment in the Exercise Price will be made under Section 12 in respect of
the issue from time to time of Common Shares issuable from time to time as
dividends paid in the ordinary course to holders of Common Shares who exercise
an option or election to receive substantially equivalent dividends in Common
Shares in lieu of receiving a cash dividend, and any such issue will be deemed
not to be a Common Share Reorganization.
 
If at any time a dispute arises with respect to adjustments provided for in
Section 12, such dispute will be conclusively determined by the auditors of the
Corporation or if they are unable or unwilling to act, by such other firm of
independent chartered accountants as may be selected by action by the directors
of the Corporation and any such determination, where required, will be binding
upon the Corporation, the Holder and shareholders of the Corporation. The
Corporation will provide such auditors or accountants with access to all
necessary records of the Corporation.
 
In case the Corporation after the date of issuance of this Warrant takes any
action affecting the Common Shares, other than action described in Section 12,
which in the opinion of the board of directors of the Corporation would
materially affect the rights of the Holder, the Exercise Price will be adjusted
in such manner, if any, and at such time, by action by the directors of the
Corporation but subject in all cases to the prior written consent of the
Exchange, where required, and any necessary regulatory approval. Failure of the
taking of action by the directors of the Corporation so as to provide for an
adjustment on or prior to the effective date of any action by the Corporation
affecting the Common Shares will be conclusive evidence that the board of
directors of the Corporation has determined that it is equitable to make no
adjustment in the circumstances.
 
Exhibit 10.26

12

--------------------------------------------------------------------------------


If the Corporation sets a record date to determine the holders of the Common
Shares for the purpose of entitling them to receive any dividend or distribution
or sets a record date to take any other action and, thereafter and before the
distribution to such shareholders of any such dividend or distribution or the
taking of any other action, decides not to implement its plan to pay or deliver
such dividend or distribution or take such other action, then no adjustment in
the Exercise Price will be required by reason of the setting of such record
date.
 
In the absence of a resolution of the directors of the Corporation fixing a
record date for a Special Distribution or Rights Offering, the Corporation will
be deemed to have fixed as the record date therefor the date on which the
Special Distribution or Rights Offering is effected.
 
As a condition precedent to the taking of any action which would require any
adjustment to this Warrant, including the Exercise Price, the Corporation must
take any corporate action which may be necessary in order that the Corporation
have unissued and reserved in its authorized capital and may validly and legally
issue as fully paid and non-assessable all the shares or other securities which
the Holder is entitled to receive on the full exercise thereof in accordance
with the provisions hereof.
 
The Corporation will from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 12,
forthwith give notice to the Holder specifying the event requiring such
adjustment or readjustment and the results thereof, including the resulting
Exercise Price.
 
The Corporation covenants to and in favour of the Holder that so long as this
Warrant remains outstanding, it will give notice to the Holder of its intention
to fix a record date for any event referred to in subsections 12(a), (b) or (c)
(other than the subdivision or consolidation of the Common Shares) which may
give rise to an adjustment in the Exercise Price, and, in each case, such notice
must specify the particulars of such event and the record date and the effective
date for such event; provided that the Corporation is only required to specify
in such notice such particulars of such event as have been fixed and determined
on the date on which such notice is given. Such notice shall be given not less
than 14 days prior to each such applicable record date or effective date.
 
Failure to meet Qualification Condition
 
In the event the Corporation does not satisfy the Qualification Condition on or
before October 15, 2007, then each Warrant represented hereby that remains
unexercised as of October 15, 2007 shall thereafter entitle the Holder to
receive upon exercise 1.1 Common Shares, rather than one Share, for the Exercise
Price.
 
Exhibit 10.26

13

--------------------------------------------------------------------------------


Consolidation and Amalgamation
 
The Corporation shall not enter into any transaction whereby all or
substantially all of its undertaking, property and assets would become the
property of any other corporation (herein called a “successor corporation”)
whether by way of reorganization, reconstruction, consolidation, amalgamation,
merger, transfer, sale, disposition or otherwise, unless prior to or
contemporaneously with the consummation of such transaction the Corporation and
the successor corporation shall have executed such instruments and done such
things as, in the opinion of counsel to the Holder, are necessary or advisable
to establish that upon the consummation of such transaction:
 
the successor corporation will have assumed all the covenants and obligations of
the Corporation under this Warrant, and
 
the Warrant will be a valid and binding obligation of the successor corporation
entitling the Holder, as against the successor corporation, to all the rights of
the Holder under this Warrant.
 
Whenever the conditions of subsection 15(a) shall have been duly observed and
performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Corporation under this Warrant
in the name of the Corporation or otherwise and any act or proceeding by any
provision hereof required to be done or performed by any director or officer of
the Corporation may be done and performed with like force and effect by the like
directors or officers of the successor corporation.
 
Representation and Warranty of Corporation
 
The Corporation hereby represents and warrants with and to the Holder that the
Corporation is duly authorized and has the corporate and lawful power and
authority to create and issue this Warrant and the Common Shares issuable upon
the exercise hereof and perform its obligations hereunder and that this Warrant
represents a valid, legal and binding obligation of the Corporation enforceable
in accordance with its terms.
 
United States Securities Law Matters
 
Neither this Warrant nor the Warrant Shares have been registered under the U.S.
Securities Act, or any state securities laws.
 
By subscribing for this Warrant the Holder is deemed to have represented to the
Corporation that this Warrant and, if applicable, the Warrant Shares
(collectively, the "Securities") have been acquired for investment for the
Holder’s own account, not as a nominee agent, and not with a view to the resale
or distribution of any part thereof to any U.S. Person within the meaning of
Regulation S under the U.S. Securities Act, the Holder has no present intention
of selling, granting any participation in, or otherwise distributing the same to
any U.S. Person and the Holder does not have any contract, undertaking,
agreement or arrangement with any U.S. Person to sell, transfer or grant
participations to such person or to any third person residing in the United
States, with respect to any of the Securities.
 
Exhibit 10.26

14

--------------------------------------------------------------------------------


The Securities shall be deemed restricted securities under the U.S. Securities
Act and may not be resold in the United States unless they are registered under
the Act and any applicable state securities law, or in the opinion of counsel in
form and substance reasonably satisfactory to the Corporation, an exemption from
such registration is available.
 
Rule 144 promulgated under the U.S. Securities Act provides, in substance, that
(1) after one year from the date restricted securities have been purchased and
fully paid for, a holder may transfer restricted securities in the United States
provided certain conditions are met, e.g., certain public information is
available about the Corporation, and specific limitations on the amount of
shares which can be sold within certain periods and the manner in which such
shares must be sold are complied with, and (2) after two years from the date the
Securities have been purchased and fully paid for, holders who are not
“affiliates” of the Corporation may sell restricted securities in the United
States without satisfying such conditions.
 
If the requirements of Rule 144 are not met, registration under the U.S.
Securities Act, compliance with Regulation A, or some other registration
exemption will be required for any disposition of the Securities in the United
States The United States Securities and Exchange Commission has expressed its
opinion that persons proposing to sell restricted securities other than in a
registered offering or other than pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales in the United States and such persons and the brokers
who participate in the transactions do so at their own risk.
 
If Share Transfer Books Closed
 
The Corporation shall not be required to deliver certificates for Common Shares
while the share transfer books of the Corporation are properly closed, prior to
any meeting of shareholders or for the payment of dividends or for any other
purpose and in the event of the surrender of any Warrant in accordance with the
provisions hereof and the making of any subscription and payment for the Common
Shares called for thereby during any such period delivery of certificates for
Common Shares may be postponed for not exceeding five (5) Business Days after
the date of the re-opening of said share transfer books. Provided however that
any such postponement of delivery of certificates shall be without prejudice to
the right of the Holder, if the Holder has surrendered the same and made payment
during such period, to receive such certificates for the Common Shares called
for after the share transfer books have been re-opened.
 
Exhibit 10.26

15

--------------------------------------------------------------------------------


Protection of Shareholders, Officers and Directors
 
Subject as herein provided, all or any of the rights conferred upon the Holder
may be enforced by the Holder by appropriate legal proceedings. No recourse
under or upon any obligation, covenant or agreement herein contained or in any
of the Warrants represented hereby shall be taken against any shareholder,
officer or director of the Corporation, either directly or through the
Corporation, it being expressly agreed and declared that the obligations under
the Warrants evidenced hereby, are solely corporate obligations of the
Corporation and that no personal liability whatever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
of them in respect thereof, any and all rights and claims against every such
shareholder, officer or director being hereby expressly waived as a condition of
and as a consideration for the issue of the Warrants evidenced hereby.
 
Lost Certificate
 
If the Warrant certificate evidencing the Warrants issued hereby becomes stolen,
lost, mutilated or destroyed the Corporation may, on such terms, as it may in
its discretion impose, respectively issue and countersign a new warrant of like
denomination, tenor and date as the certificate so stolen, lost mutilated or
destroyed.
 
Governing Law
 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Corporation and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by the internal laws of the State of California,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
California.
 
Severability
 
If any one or more of the provisions or parts thereof contained in this Warrant
should be or become invalid, illegal or unenforceable in any respect in any
jurisdiction, the remaining provisions or parts thereof contained herein shall
be and shall be conclusively deemed to be, as to such jurisdiction, severable
therefrom and:
 
the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and
 
the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Warrant in any jurisdiction shall not affect or impair such
provision or part thereof or any other provisions of this Warrant in any other
jurisdiction.
 
Exhibit 10.26

16

--------------------------------------------------------------------------------


Headings
 
The headings of the articles, sections, subsections and clauses of this Warrant
have been inserted for convenience and reference only and do not define, limit,
alter or enlarge the meaning of any provision of this Warrant.
 
Numbering of Articles, etc.
 
Unless otherwise stated, a reference herein to a numbered or lettered article,
section, subsection, clause, subclause or schedule refers to the article,
section, subsection, clause, subclause or schedule bearing that number or letter
in this Warrant.
 
Gender
 
Whenever used in this Warrant, words importing the singular number only shall
include the plural, and vice versa, and words importing the masculine gender
shall include the feminine gender.
 
Day not a Business Day
 
In the event that any day on or before which any action is required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a Business
Day. If the payment of any amount is deferred for any period, then such period
shall be included for purposes of the computation of any interest payable
hereunder.
 
Computation of Time Period
 
Except to the extent otherwise provided herein, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.
 
Binding Effect
 
This Warrant and all of its provisions shall enure to the benefit of the Holder
and his heirs, executors, administrators, legal personal representatives,
permitted assigns and successors and shall be binding upon the Corporation and
its successors and permitted assigns.
 
Notice
 
Any notice, document or communication required or permitted by this Warrant to
be given by a party hereto shall be in writing and is sufficiently given if
delivered personally, or if sent by prepaid registered mail, or if transmitted
by any form of recorded telecommunication tested prior to transmission, to such
party addressed as follows:
 
to the Holder, in the register to be maintained pursuant to Section 5 hereof;
and
 
to the Corporation at:
 
Exhibit 10.26

17

--------------------------------------------------------------------------------


3108 Gabbert Dr.
Suite 210
Cameron Park, CA 95682
Attention: Scott Dockter
Telecopier: (530) 677-7626
 
Notice so mailed shall be deemed to have been given on the third (3rd) Business
Day after deposit in a post office or public letter box. Neither party shall
mail any notice, request or other communication hereunder during any period in
which applicable postal workers are on strike or if such strike is imminent and
may reasonably be anticipated to affect the normal delivery of mail. Notice
transmitted by a form of recorded telecommunication or delivered personally
shall be deemed given on the day of transmission or personal delivery, as the
case may be. Any party may from time to time notify the other in the manner
provided herein of any change of address which thereafter, until change by like
notice, shall be the address of such party for all purposes hereof.
 
Time of Essence
 
Time shall be of the essence hereof.
 
IN WITNESS WHEREOF the Corporation has caused this Warrant certificate to be
signed by its duly authorized officer as of this _______ day of April, 2007.
 

        FIRSTGOLD CORP.  
   
   
    Per:    

--------------------------------------------------------------------------------

Authorized Signing Officer
   




Exhibit 10.26

18

--------------------------------------------------------------------------------



SCHEDULE “A”
 
SUBSCRIPTION FORM
 
TO: FIRSTGOLD CORP.
 
3108 Gabbert Dr.
Suite 210
Cameron Park, CA 95682
 
The undersigned holder of the within Warrant certificate hereby irrevocably
subscribes for                           Common Shares of Firstgold Corp. (the
“Corporation”) pursuant to the within Warrant certificate at the Exercise Price
per share specified in the said Warrant certificate and encloses herewith cash
or a certified cheque, money order or bank draft payable to the order of the
Corporation in payment of the subscription price therefor. Capitalized terms
used herein have the meanings set forth in the within Warrant certificate.
 
The undersigned hereby acknowledges that the following legends will be placed on
the certificates representing the Common Shares being acquired if the Warrants
are exercised prior to expiry of the hold periods applicable to the Warrants:
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (i) APRIL 12, 2007, AND (ii) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.
 

Exhibit 10.26

19

--------------------------------------------------------------------------------


 
The undersigned hereby certifies that the undersigned is not a U.S. Person or a
person in the United States, and is not acquiring any of the Common Shares
issuable upon the exercise of the Warrants for the account or benefit of a U.S.
Person or a person in the United States. For purposes hereof “United States” and
“U.S. Person” shall have the meanings given to such terms in Regulation S under
the United States Securities Act of 1933, as amended.
 
DATED this ____ day of __________, 200__.
 

  Name:     Signature:     Address:
 
 

 
o  
Please check box if these Common Share certificates are to be delivered at the
office where this Warrant certificate is surrendered, failing which the Common
Shares certificates will be mailed to the subscriber at the address set out
above.

 
If any Warrants represented by this certificate are not being exercised, a new
Warrant certificate will be issued and delivered with the Common Share
certificates.


 
Exhibit 10.26

20

--------------------------------------------------------------------------------



SCHEDULE “B”
 
Form of Transfer
 
THE WARRANTS REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED OTHER THAN
IN ACCORDANCE WITH REGULATION S PROMULGATED UNDER THE UNITED STATES SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”), PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE CORPORATION.
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name) ___________________ (the “Transferee”),
of ______________________________________________ (residential address)
_____________ Warrants of Firstgold Corp. (the “Corporation”) registered in the
name of the undersigned on the records of the Corporation represented by the
within certificate, and irrevocably appoints the Secretary of the Corporation as
the attorney of the undersigned to transfer the said securities on the books or
register of transfer, with full power of substitution.
 
The undersigned hereby certifies that the transfer of these securities is not
being made to, and the offer of these securities was not made to, and the person
named above is not, a person in the United States or a U.S. person (as such
terms are defined in Regulation S under the United States Securities Act of
1933) unless an effective U.S. registration statement covering these securities
is in place or a U.S. exemption from registration is available.
 
DATED the          day of                                 , 200    .
 

     
Signature Guaranteed
 
 
(Signature of Warrant Holder, to be the same as appears on the face of this
Warrant Certificate)
 

 
 
Exhibit 10.26
21